Execution Copy

COMMON STOCK PURCHASE AGREEMENT

     This AGREEMENT, entered into as of the 12th day of May, 2005 (the
“Agreement”), by and among ARNOLD P. KLING, a resident of the State of New York
(“Kling”), R&R BIOTECH PARTNERS, LLC, a Delaware limited liability company
(“Rodman”, and together with Kling, the “Purchaser”), and ENTRUST FINANCIAL
SERVICES, INC., a Colorado corporation (“Seller” or the “Company”), and with
respect to Section 6.8 only, ENTRUST MORTGAGE, INC., a Colorado corporation (the
“Subsidiary”). Certain capitalized terms used herein are defined in Section 9.12
hereof.

     WHEREAS, the Seller has authorized the sale and issuance of an aggregate of
forty-nine million five hundred thousand (49,500,000) shares (the “Shares”) of
Seller’s Common Stock (“Common Stock”), representing approximately 95% of the
issued and outstanding Common Stock as of immediately following the Closing (as
defined below);

     WHEREAS, Purchaser desires to purchase the Shares on the terms and
conditions set forth herein; and

     WHEREAS, the Seller desires to issue and sell the Shares to Purchaser on
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Seller hereby agree as follows:

ARTICLE 1
SALE AND PURCHASE OF THE SHARES

     Section 1.1 Authorization of Shares. The Seller has authorized the sale and
issuance to Purchaser of the Shares.

     Section 1.2 Sale and Purchase. Subject to the terms and conditions hereof,
at the Closing (as hereinafter defined) the Seller hereby agrees to issue and
sell to Purchaser and Purchaser agrees to purchase from the Seller the Shares at
an aggregate purchase price of Five Hundred Thousand Dollars ($500,000) (the
“Purchase Price”) according to the terms set forth in Section 2.2 below.

     Section 1.3 Allocation of Shares. The proportion of the Shares purchased
and the Purchase Price to be paid by each Purchaser shall be as set forth on the
signature page hereto.

ARTICLE 2
CLOSING AND DELIVERY

     Section 2.1 Closing Date. Upon the terms and subject to the conditions set
forth herein, the consummation of the purchase and sale of the Shares (the
“Closing”) shall be held at such date (the “Closing Date”) and time as
determined at the mutual discretion of the Seller and the Purchaser; provided,
however, that the Closing shall occur no later than five (5) business days after
the conditions precedent contained in Article 7 herein have been satisfied
(which the parties hereto agree shall not be later than October 31, 2005 unless
extended as provided for herein). The Closing shall take place at the offices of
Kendall, Koenig & Oelsner PC, 1675 Broadway, Suite 750, Denver, Colorado 80202,
or by the exchange of documents and instruments by mail, courier, telecopy and
wire transfer to the extent mutually acceptable to the parties hereto.

1

--------------------------------------------------------------------------------


     Section 2.2 Delivery at Closing. At the Closing, subject to the terms and
conditions hereof, the Seller will deliver to Purchaser certificates
representing the Shares to be purchased at the Closing by Purchaser, against
payment of the Purchase Price by check or wire transfer made payable at the time
of Closing.

     Section 2.3 Application of Closing Proceeds. The Purchase Price shall be
paid and applied by the Seller as follows (and Purchaser shall take any and all
such actions as may be necessary to cause the Seller to pay and apply the
Purchase Price as follows):

(a)  

Payment of the Special Dividend (as defined in and according to the terms of
Section 6.7 below) in an aggregate amount equal to $400,000.00;

(b)  

Payment of $50,000 to the Subsidiary (as defined in Section 3.4 below) upon
Closing in full and final satisfaction of any and all fees and other expenses
incurred by the Subsidiary on Seller’s behalf prior to Closing, including,
without limitation, legal fees and expenses in connection with the transactions
contemplated herein and in connection with the settlement of certain outstanding
litigation. Upon payment of such amount, the Subsidiary shall unconditionally
release the Seller from any and all further obligations or liabilities;

(c)  

Payment of $25,000 to Liisa Hunter upon Closing pursuant to the terms of a
settlement and release agreement upon terms previously delivered to the
Purchaser;

(d)  

The remainder shall be set aside as reserves to satisfy the Seller’s anticipated
tax liability related to the Subsidiary Sale (as defined in Section 3.4 below)
and any miscellaneous costs or expenses incurred by Purchasers which are
obligations of the Seller under the terms of this Agreement.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY

     Except as set forth under the corresponding section of the disclosure
schedules (the “Disclosure Schedules”) attached hereto as Exhibit A, which
Disclosure Schedules shall be deemed a part hereof, Seller hereby represents and
warrants to the Purchaser that:

     Section 3.1 Existence and Power. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Colorado
and has all corporate powers and all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted, except where a failure to so possess would not result in a Material
Adverse Effect upon Seller. Seller has heretofore delivered to the Purchaser
true and complete copies of its Articles of Incorporation, as amended, and
By-laws, each as currently in effect.

2

--------------------------------------------------------------------------------


     Section 3.2 Authorization; No Agreements. Subject to the satisfaction of
the terms and conditions set forth herein, the execution, delivery and
performance by Seller of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby are
within the Seller’s powers. This Agreement has been duly and validly executed
and delivered by the Seller and is a legal, valid and binding obligation of the
Seller, enforceable against it in accordance with its terms. The execution,
delivery and performance by the Seller of this Agreement does not violate any
contractual restriction contained in any agreement which binds or affects or
purports to bind or affect the Seller. The Seller is not a party to any
agreement, written or oral, creating rights in respect of any of such Shares in
any third party or relating to the voting of the Shares. Seller is not a party
to any outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the Shares, and there are no restrictions of any kind on the transfer of any of
the Shares other than (a) restrictions on transfer imposed by the Securities Act
of 1933, as amended (the “Securities Act”) and (b) restrictions on transfer
imposed by applicable state securities or “blue sky” laws.

     Section 3.3 Capitalization.

     (a) The number of shares and type of all authorized, issued and outstanding
capital stock of the Seller prior to the issuance of the Shares is set forth in
the Disclosure Schedules attached hereto. All of the issued and outstanding
shares of capital stock of the Seller have been duly authorized and validly
issued and are fully paid and nonassesasable. All of the issued and outstanding
shares of capital stock of the Seller have been offered, issued and sold by the
Seller in compliance with all applicable federal and state securities laws. No
securities of the Seller are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated hereby.
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Seller is or may become
bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issuance and sale
of the Shares will not obligate the Seller to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and shall not result
in a right of any holder of Seller securities to adjust the exercise,
conversion, exchange or reset price under such securities.

     (b) There are no outstanding obligations, contingent or otherwise, of
Seller to redeem, purchase or otherwise acquire any capital stock or other
securities of Seller.

     (c) There are no shareholder agreements, voting trusts or other agreements
or understandings to which Seller is a party or by which it is bound relating to
the voting of any shares of the capital stock of Seller.

     (e) Subject to the satisfaction of the terms and conditions set forth
herein, the Shares shall be duly authorized for issuance, when delivered in
accordance with the terms of this Agreement, and shall be validly issued, fully
paid and non-assessable and the sale thereof shall not be subject to any
preemptive or other similar right.

3

--------------------------------------------------------------------------------


     Section 3.4 Subsidiaries. Other than the Subsidiary, a wholly-owned
subsidiary of Seller, the stock of which the parties hereto agree and understand
is proposed to be sold to BBSB, LLC, a Colorado limited liability company, (the
“Subsidiary Sale”) pursuant to a Stock Purchase Agreement dated as of March 4,
2005 (the “Subsidiary Purchase Agreement”), Seller has no subsidiaries and does
not own or control, directly or indirectly, any shares of capital stock of any
other corporation or any interest in any partnership, limited liability company,
joint venture or other non-corporate business enterprise.

     Section 3.5 Financial Statements.

     a) SEC Reports; Financial Statements. The Seller has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, since January 1, 2002 (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. The Seller has identified
and made available to the Purchaser a copy of all SEC Reports filed within the
10 days preceding the date hereof. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Seller included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Seller and
its consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

     (b) Except as set forth in its Form 10-KSB for the fiscal year ended
December 31, 2004, (i) Seller has not been engaged in any other business
activity since at least December 31, 2003; (ii) there has been no event,
occurrence or development that has had or that is reasonably expected to result
in a Material Adverse Effect; (iii) the Seller has not incurred any material
liabilities outside the ordinary course of business (contingent or otherwise) or
amended of any material term of any outstanding security; (iv) the Seller has
not altered its method of accounting or the identity of its auditors; (v) the
Seller has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock; (vi) the Seller has not
issued any equity securities to any officer, director or Affiliate of the
Seller; (vii) the Seller has not made any loan, advance or capital contributions
to or investment in any Person; (viii) the Seller has not entered into any
transaction or commitment made, or any contract or agreement entered into,
relating to its business or any of its assets (including the acquisition or
disposition of, or creation of a lien on, any assets) or any relinquishment by
Seller of any contract or other right; (ix) the Seller has not granted any
severance or termination pay to any current or former director, officer or
employee of Seller, or increased the benefits payable under any existing
severance or termination pay policies or employment agreements or entered into
any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any current or former director,
officer or employee of Seller; (x) the Seller has not established, adopted or
amended (except as required by applicable law) any collective bargaining, bonus,
profit sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any current or former director, officer or employee of
Seller; (xi) the Seller has not increased the compensation, bonus or other
benefits payable or otherwise made available to any current or former director,
officer or employee of Seller; (xii) the Seller has not made any tax election or
any settlement or compromise of any tax liability, in either case that is
material to Seller or entered into any transaction by the Seller not in the
ordinary course of business.

4

--------------------------------------------------------------------------------


     Section 3.6 No Liabilities or Debts. As of the Closing Date, there will be
no liabilities or debts of Seller of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there will be
no existing condition, situation or set of circumstances which could reasonably
be expected to result in such a liability or debt. As of the Closing Date, the
Seller will not be a guarantor of any indebtedness of any other person, firm or
corporation.

     Section 3.7 Litigation. There is no action, suit, investigation, audit or
proceeding pending against, or to the best knowledge of Seller threatened
against or affecting, Seller or any of its assets or properties before any court
or arbitrator or any governmental body, agency or official. The Seller is not
subject to any outstanding judgment, order or decree. Neither the Seller, nor,
to the knowledge of the Seller, any officer, key employee or 5% stockholder of
the Seller in his, her or its capacity as such, is in default with respect to
any order, writ, injunction, decree, ruling or decision of any court,
commission, board or any other government agency. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Seller under the Exchange Act or the Securities Act.

     Section 3.8 Taxes. (a) Seller has (i) duly filed with the appropriate
taxing authorities all tax returns required to be filed by or with respect to
its business, or are properly on extension and all such duly filed tax returns
are true, correct and complete in all material respects and (ii) paid in full or
made adequate provisions for on its balance sheet (in accordance with GAAP) all
Taxes shown to be due on such tax returns. There are no liens for taxes upon the
assets of Seller except for statutory liens for current taxes not yet due and
payable or which may thereafter be paid without penalty or are being contested
in good faith. Seller has not received any notice of audit, is not undergoing
any audit of its tax returns, or has received any notice of deficiency or
assessment from any taxing authority with respect to liability for taxes which
has not been fully paid or finally settled. There have been no waivers of
statutes of limitations by Seller with respect to any tax returns. Seller has
not filed a request with the Internal Revenue Service for changes in accounting
methods within the last three years which change would effect the accounting for
tax purposes, directly or indirectly, of its business. Seller has not executed
an extension or waiver of any statute of limitations on the assessment or
collection of any taxes due (excluding such statutes that relate to years
currently under examination by the Internal Revenue Service or other applicable
taxing authorities) that is currently in effect. Provided the Closing occurs on
or before August 31, 2005, the total tax liability of Seller as a result of the
Subsidiary Sale shall not exceed $15,000.00.

     Section 3.9 Internal Accounting Controls; Sarbanes-Oxley Act of 2002. To
the best of its knowledge, the Seller is in material compliance with the
requirements of the Sarbanes-Oxley Act of 2002 applicable to it as of the date
hereof. The Seller maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Seller has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Seller and designed such disclosures controls and procedures to ensure that
material

5

--------------------------------------------------------------------------------


information relating to the Seller, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Seller’s Form 10-KSB or 10-QSB, as the case may be, is being prepared. The
Seller’s certifying officers have evaluated the effectiveness of the Seller’s
controls and procedures as of the date of its most recently filed periodic
report (such date, the “Evaluation Date”). The Seller presented in its most
recently filed periodic report the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Seller’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Seller’s knowledge, in other factors that could significantly affect the
Seller’s internal controls. Seller’s auditors, at all relevant times, have been
duly registered in good standing with the Public Seller Accounting Oversight
Board.

     Section 3.10 Solvency; Indebtedness. Assuming satisfaction of the terms and
conditions set forth herein, including the consummation of the Subsidiary Sale,
based on the financial condition of the Seller as of the Closing Date, the fair
saleable value of the Seller’s assets exceeds the amount that will be required
to be paid on or in respect of the Seller’s existing debts and other liabilities
(including known contingent liabilities) as they mature. The Seller does not
intend to incur debts beyond its ability to pay such debts as they mature. The
Seller has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one (1) year from the Closing
Date. The SEC Reports set forth as of the dates thereof all outstanding secured
and unsecured Indebtedness of the Seller, or for which the Seller has
commitments. The Seller is not in default with respect to any Indebtedness. At
the Closing, there will be no outstanding liabilities, obligations or
indebtedness of the Seller whatsoever.

     Section 3.11 No Brokers. Seller has not retained any broker or finder in
connection with any of the transactions contemplated by this Agreement, and
Seller has not incurred or agreed to pay, or taken any other action that would
entitle any Person to receive, any brokerage fee, finder’s fee or other similar
fee or commission with respect to any of the transactions contemplated by this
Agreement.

     Section 3.12 Disclosure. All disclosure provided to the Purchaser regarding
the Seller, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Seller
with respect to the representations and warranties made herein are true and
correct with respect to such representations and warranties and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Seller
acknowledges and agrees that the Purchaser has not made, nor is the Purchaser
making, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.

     Section 3.13 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Seller to arise, between the accountants, and lawyers formerly or presently
employed by the Seller is current with respect to any fees owed to its
accountants and lawyers.

6

--------------------------------------------------------------------------------


     Section 3.14 No Conflicts. Subject to the satisfaction of the terms and
conditions set forth herein, the execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Seller’s Certificate or Articles
of Incorporation, By-laws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Seller debt or otherwise) or other understanding to
which the Seller is a party or by which any property or asset of the Seller is
bound or affected or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Seller is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Seller is bound or affected.

     Section 3.15 Filings, Consents and Approvals. Seller is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance of this Agreement.

     Section 3.16 Compliance. To the knowledge of the Seller, the Seller: (i) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Seller under), nor has the Seller received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is not in violation of any order of any court,
arbitrator or governmental body and (iii) is not and has not been in violation
of any statute, rule or regulation of any governmental authority.

     Section 3.17 Transactions With Affiliates and Employees. Except as required
to be set forth in the SEC Reports, none of the officers or directors of the
Seller and, to the knowledge of the Seller, none of the Affiliates or employees
of the Seller is presently a party to any transaction with the Seller (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Seller, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

     Section 3.18 Assets. Except as set forth in the SEC Reports, the Seller has
no material assets other than its stock in the Subsidiary, including, without
limitation, goodwill, assets, real property, tangible personal property,
intangible personal property, rights and benefits under contracts, and cash. All
Seller leases for real or personal property are in good standing, valid and
effective in accordance with their respective terms, and there is not under any
of such leases, any existing material default or event of default (or event
which with notice or lapse of time, or both, would constitute a material
default).

     Section 3.19 Investment Company/Investment Advisor. The business of the
Seller does not require it to be registered as an investment company or
investment advisor, as such terms are defined under the Investment Company Act
and the Investment Advisors Act of 1940.

7

--------------------------------------------------------------------------------


     Section 3.20 Environmental Matters. The Seller has materially complied with
all applicable Environmental Laws (as defined below). There is no pending or
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding or investigation, inquiry or information request by
any Governmental Entity relating to any Environmental Law involving the Seller.

     Section 3.21 Listing on the OTC-BB. The Common Stock is approved for
quotation and/or listing on the Over –The-Counter Bulletin Board (the “OTC-BB”)
and the Seller has and continues to satisfy all of the requirements of the
OTC-BB for such listing and for the quotation and trading of its Common Stock
thereunder. Seller has not been informed, nor does it have knowledge, that any
applicable regulatory agency has or is reasonably anticipated to take action to
cause the Seller’s Common Stock to cease being quoted on the OTC-BB.

ARTICLE 4
REPRESENTATIONS OF THE PURCHASERS

     Each Purchaser represents and warrants to the Seller, as follows:

     Section 4.1 Execution and Delivery. The execution, delivery and performance
by the Purchaser of this Agreement is within the Purchaser’s powers and does not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect the Purchaser. Purchaser’s financial
resources are sufficient to enable it to purchase the Shares upon the
satisfaction of the terms and conditions set forth herein, and Purchaser has
provided Seller with such evidence thereof as was reasonably requested by
Seller.

     Section 4.2 Binding Effect. This Agreement, when executed and delivered by
the Purchaser shall be irrevocable and will constitute the legal, valid and
binding obligations of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally or general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

     Section 4.3 Investment Purpose. The Purchaser hereby represents that he is
purchasing the Shares for its own account, with the intention of holding the
Shares, with no present intention of dividing or allowing others to participate
in this investment or of reselling or otherwise participating, directly or
indirectly, in a distribution of the Shares, and shall not make any sale,
transfer, or pledge thereof without registration under the Securities Act and
any applicable securities laws of any state unless an exemption from
registration is available under those laws. The Shares delivered to Purchaser
shall bear a restrictive legend indicating that they have not been registered
under the Securities Act of 1933 and are “restricted securities” as that term is
defined in Rule 144 under the Act.

     Section 4.4 Investment Representation. The Purchaser represents that he has
adequate means of providing for its current needs and has no need for liquidity
in this investment in the Shares. Purchaser represents that he is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Purchaser has no reason to anticipate any material change in its
financial condition for the foreseeable future. Purchaser is financially able to
bear the economic risk of this investment, including the ability to hold the
Shares indefinitely or to afford a complete loss of his, her or its investment
in the Shares.

     Section 4.5 Investment Experience. The Purchaser has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares.

8

--------------------------------------------------------------------------------


     Section 4.6 Opportunity to Ask Questions. The Purchaser has had a full and
fair opportunity to make inquiries about the terms and conditions of this
Agreement, to discuss the same and all related matters with his own independent
counsel, his own accountants and tax advisers. The Purchaser has been given the
opportunity to ask questions of, and receive answers from Seller concerning the
terms and conditions of this Agreement and to obtain such additional written
information about Seller to the extent Seller possesses such information or can
acquire it without unreasonable effort or expense. Notwithstanding the
foregoing, Purchaser has had the opportunity to conduct its own independent
investigation. The Purchaser acknowledges and agrees that the Seller has not
made, nor is the Seller making, any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
herein.

     Section 4.7 Brokers. Purchaser has not retained any broker or finder in
connection with any of the transactions contemplated by this Agreement, and
Purchaser has not incurred or agreed to pay, or taken any other action that
would entitle any Person to receive, any brokerage fee, finder’s fee or other
similar fee or commission with respect to any of the transactions contemplated
by this Agreement.

ARTICLE 5
COVENANTS OF THE COMPANY

     Section 5.1 Public Seller Status. The Seller shall make any and all
necessary filings under the Exchange Act so that it remains a reporting company
under the Exchange Act and its Common Stock continues to be a publicly-traded
security.

     Section 5.2 Listing of Common Stock. The Seller shall, to the best of its
ability, cause its Common Stock to continue to be approved for quotation and
listing on the OTC-BB.

     Section 5.3 Piggy-Back Registration. If at any time from the Closing Date,
the Seller shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities (a
“Registration Statement”), other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act), then the Seller shall send to Purchaser a
written notice of such determination and, if within fifteen (15) days after the
date of such notice, Purchaser shall so request in writing, the Seller shall
include in such Registration Statement all or any part of such Shares. If the
Registration Statement is being filed pursuant to a written agreement obligating
the Seller to file same (a “Registration Agreement”), Purchaser requesting to be
included in such Registration Statement shall be entitled to receive all notices
and documents sent by the Seller to the parties whose securities are being
registered pursuant to such Registration Agreement.

     Section 5.4 Shareholder Approval. In accordance with the Seller’s Articles
of Incorporation and Bylaws, the Seller shall call and hold a meeting of its
shareholders as promptly as practicable for the purpose of voting upon the
approval of this Agreement and the transactions contemplated hereby, including
amending its Articles of Incorporation to increase the authorized number of
shares to 100,000,000 (the “Articles Amendment”), and the Seller shall use its
best efforts to hold such shareholder meeting as promptly as practicable after
the date on which the Proxy Statement (as defined below) is cleared by the SEC.
As promptly as practicable after the date of this Agreement, the Seller shall
prepare and file with the SEC, and shall use all commercially reasonable efforts
to have cleared by the SEC, and promptly thereafter shall mail to Seller’s
shareholders, a proxy statement meeting the requirements of Schedule 14A under
the Exchange Act (including any preliminary versions thereof, any amendments
thereto and any schedules required to be filed in connection therewith) (the
“Proxy Statement”) in connection with the meeting of the Seller’s shareholders
to consider this Agreement (the “Seller Shareholders’ Meeting”). Seller shall
promptly transmit to Purchaser all correspondence received from the Securities
and Exchange Commission or any other regulatory or governmental agency with
regard to the Company or the Proxy Statement.

--------------------------------------------------------------------------------

ARTICLE 6
COVENANTS OF THE PARTIES

     The parties hereto agree that:

     Section 6.1 Public Announcements. Except as required by, or deemed
advisable by the Seller or its counsel under the terms of, applicable law, the
Seller and the Purchaser shall consult with each other before issuing any press
release or making any public statement with respect to this Agreement or the
transactions contemplated hereby and will not issue any such press release or
make any such public statement prior to such consultation and without the
consent of the other parties.

     Section 6.2 Notices of Certain Events. In addition to any other notice
required to be given by the terms of this Agreement, each of the parties shall
promptly notify the other party hereto of:

     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with any of the
transactions contemplated by this Agreement;

     (b) any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and

     (c) any actions, suits, claims, investigations or proceedings commenced or,
to its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Section 3 or Section 4 (as the
case may be) or that relate to the consummation of the transactions contemplated
by this Agreement.

     Section 6.3 Access to Information. Following the date hereof, until
consummation of all transactions contemplated hereby, the Seller shall give to
the Purchaser, their counsel, financial advisers, auditors and other authorized
representatives reasonable access to the offices, properties, books and records,
financial and other data and information as the Purchaser and his
representatives may reasonably request.

     Section 6.4 Proxy Statement. Purchaser will cooperate with Seller in
preparing the Proxy Statement and will promptly and timely provide all
information (including, without limitation, any applicable information required
by Rule 14f-1 promulgated under the Securities Exchange Act of 1934) relating to
its business or operations necessary for inclusion in the Proxy Statement to
satisfy all requirements of applicable state and Federal securities laws and
regulations. The Purchaser shall be solely responsible for any statement,
information or omission in the Proxy Statement relating to it or its Affiliates
based upon written information furnished by it for inclusion in the Proxy
Statement. Seller will use its commercially reasonable best efforts to cause the
Proxy Statement to be filed with the SEC as soon as practicable following the
execution of this Agreement.

     Section 6.5 Seller’s Business. Except as contemplated by this Agreement and
in connection with the Subsidiary Sale, Seller will not, without the prior
written consent of Purchaser, (i) make any material change in the type or nature
of its business, or in the nature of its operations, (ii) create or suffer to
exist any debt, other than that currently shown in the SEC Reports, (iii) issue
any capital stock or (iv) enter into any new agreements of any kind or undertake
any new obligations or liabilities.

10

--------------------------------------------------------------------------------


     Section 6.6 Indemnification of Officers and Directors. All rights to
indemnification existing in favor of those persons who are directors and
officers of the Seller as of the date of this Agreement (the “Indemnified
Persons”) for their acts and omissions occurring prior to the Closing, as
provided in the Seller’s Articles of Incorporation and Bylaws (each as in effect
as of the date of this Agreement), shall survive the Closing and Seller shall,
and the Purchaser shall cause the Seller to, continue to provide such
indemnification to the fullest extent permitted by Colorado law.

     Section 6.7 Declaration of Dividend. Prior to the Closing, the Seller shall
set the record date for and declare a special dividend, which shall be
contingent upon the Closing pursuant to this Agreement (the “Special Dividend”),
in an aggregate amount equal to $400,000.00. Such Special Dividend shall be paid
as soon as practicable following the Closing. Purchaser shall take no action to
prevent, delay or otherwise inhibit or impair the payment of such dividend
according to the terms set by the Seller’s Board of Directors prior to the
Closing, notwithstanding the fact that such dividend shall actually be paid
following Closing. Any action to the contrary shall be deemed a material breach
of the terms of this Agreement.

     Section 6.8 Indemnification of Purchaser. Subsidiary hereby unconditionally
and fully indemnifies Purchaser and Seller from and against any and all costs,
expenses and liabilities related to the outstanding litigation between the
Company, the Seller and James Scott Hardin, Denver District Court Case No.
04CV9373. Subsidiary further agrees to reimburse Seller and Purchaser for any
and all fees and expenses, including, without limitation, legal fees, reasonably
incurred by either of them related to the defense of such litigation or the
enforcement of the terms of this Section 6.8.

ARTICLE 7
CONDITIONS PRECEDENT

     Section 7.1 Conditions of Obligations of the Purchaser. The obligations of
the Purchaser are subject to the satisfaction of the following conditions, any
or all of which may be waived in whole or in part by Purchaser:

     (a) Representations and Warranties. Each of the representations and
warranties of the Seller set forth in this Agreement shall be true and correct
in all material respects as of the Closing Date, as though made on and as of
such date.

     (b) Compliance Certificate. The Chief Executive Officer of Seller shall
deliver to the Purchaser at the Closing a certificate certifying: (i) that there
has been no material adverse change (not including any change related to the
Subsidiary Sale) in the business, affairs, prospects, operations, properties,
assets or conditions of the Seller since the date of this Agreement; (ii) that
attached thereto is a true and complete copy of Seller’s Articles of
Incorporation, as amended, as in effect at the Closing; (iii) that attached
thereto is a true and complete copy of its By-laws as in effect at the Closing;
and (iv) each of the representations and warranties of the Seller set forth in
this Agreement are true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date.

11

--------------------------------------------------------------------------------


     (c) Good Standing Certificate. The Seller shall have furnished the
Purchaser with good standing and existence certificates for Seller from the
State of Colorado.

     (d) Certified List of Record Holders. The Purchaser shall have received a
current certified list from the Seller’s transfer agent of the holders of record
of Seller’s Common Stock.

     (e) Board of Directors Resolutions. The Purchaser shall have received
executed resolutions of the Board of Directors of Seller approving this
Agreement and the transactions contemplated herein.

     (f) Performance. The Seller shall have materially performed and materially
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

     (g) Resignation of Officers and Directors. The officers and directors or
Seller shall have resigned from such positions effective immediately prior to
Closing, and Purchaser’s designees for such positions shall have been duly
appointed.

     (h) Shareholder Approval. This Agreement and the transactions contemplated
hereby, including the Articles Amendment, shall have been approved by the
holders of a majority of the outstanding shares of the Seller’s common stock.

     (i)Subsidiary Sale. The Subsidiary Sale shall have closed substantially
upon the terms set forth in the Subsidiary Purchase Agreement.

     (j) Filing of Articles Amendment. The Articles Amendment shall have been
filed with the Secretary of State of the State of Colorado and shall continue to
be in full force and effect as of the Closing Date.

     (k) No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any court or other tribunal having
jurisdiction over Seller that prohibits the sale of the Shares to Purchaser.

     (l) Settlement of Litigation. The Seller and Liisa Hunter shall have
entered into a binding settlement and release agreement pursuant to terms
previously described in writing by Seller to Purchaser, which terms shall
include a standard release by Ms. Hunter of any and all claims related to such
litigation and any other claims by Ms. Hunter against Seller for any events or
circumstances occurring prior to the effective date of such settlement and
release agreement.

     Section 7.2 Conditions of Obligations of the Seller. The obligations of the
Seller to effect the sale of the Shares are subject to the following conditions,
any or all of which may be waived in whole or in part by the Seller:

     (a) Representations and Warranties. Each of the representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct in all material respects as of the Closing Date.

     (b) Compliance Certificate. The President of Purchaser, if not an
individual, and Purchaser that is an individual, shall each deliver to the
Seller at the Closing a certificate certifying each of the representations and
warranties of such Purchaser set forth in this Agreement are true and correct in
all material respects as of the Closing Date as though made on and as of the
Closing Date.

12

--------------------------------------------------------------------------------


     (c) Good Standing Certificate. Purchaser, if not an individual, shall have
furnished the Seller with good standing and existence certificates for such
Purchaser in its jurisdiction of incorporation.

(d) Performance. The Purchaser shall have materially performed and materially
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it or him on or
before the Closing.

     (e) Shareholder Approval. This Agreement and the transactions contemplated
hereby, including the Articles Amendment, shall have been approved by the
holders of a majority of the outstanding shares of the Seller’s common stock.

     (f) Subsidiary Sale. The Subsidiary Sale shall have closed substantially
upon the terms set forth in the Subsidiary Purchase Agreement.

     (g) Filing of Articles Amendment. The Articles Amendment shall have been
filed with the Secretary of State of the State of Colorado and shall continue to
be in full force and effect as of the Closing Date.

     (h)No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any court or other tribunal having
jurisdiction over Seller that prohibits the sale of the Shares to Purchaser.

(i) Declaration of Dividend. The Special Dividend contemplated in Section 6.7
above shall have been declared by the Seller’s Board of Directors, the payment
of which is contingent upon the Closing and the closing of the Subsidiary Sale,
and the record date for which shall be a date prior to the Closing.

ARTICLE 8
TERMINATION

     Section 8.1 Termination. This Agreement may be terminated and the purchase
and sale of the Shares may be abandoned at any time prior to the Closing:

     (a) by mutual written consent of the parties hereto;

     (b) by either the Seller or the Purchaser if the Closing shall not have
occurred on or before October 31, 2005 (unless the failure to consummate the
transactions by such date shall be due to the action or failure to act of the
party seeking to terminate this Agreement);

     (c) by the Purchaser if (i) Seller shall have failed to timely comply in
any material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by Seller, which
breach is not cured within twenty (20) days if capable of cure; or (ii) any
representations and warranties of Seller contained in this Agreement shall have
been materially false when made or on and as of the Closing Date as if made on
and as of Closing Date (except to the extent it relates to a particular date);
or

13

--------------------------------------------------------------------------------


     (d) by Seller if (i) the Purchaser shall have failed to timely comply in
any material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by it, which breach
is not cured within twenty (20) days if capable of cure; or (ii) any
representations and warranties of the Purchaser contained in this Agreement
shall have been materially false when made or on and as of the Closing Date.

     Section 8.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to this Article 8, all further obligations of the parties
under this Agreement shall forthwith be terminated without any further liability
of any party to the other parties; provided, however, that nothing contained in
this Section 8.2 shall relieve any party from liability for any breach of this
Agreement. Upon termination of this Agreement for any reason, Purchaser shall
promptly cause to be returned to Seller all documents and information obtained
in connection with this Agreement and the transactions contemplated by this
Agreement and all documents and information obtained in connection with
Purchaser’s investigation of the Seller’s business, operations and legal
affairs, including any copies made by Purchaser of any such documents or
information.

ARTICLE 9
MISCELLANEOUS

     Section 9.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and either delivered personally, telecopied
or sent by certified or registered mail, postage prepaid,

If to Purchaser:

 

Arnold P. Kling, Esq.
545 Madison Avenue
Sixth Floor
New York, NY 10022
Fax: 212-755-6660

and:

 

R & R Biotech Partners LLC
330 Madison Ave. 27th Floor
N.Y, N.Y. 10017
Attn: Thomas G. Pinou, Chief Financial Officer
Fax: 212-356-0536


 

with a copy to:


 

Kenneth Rose, Esq.
Morse, Zelnick, Rose and Lander, LLP
405 Park Ave. Suite 1401
New York, New York, 10022
Fax: 212-838-9190


14

--------------------------------------------------------------------------------


if to Seller:

 

Entrust Financial Services, Inc.
6795 E. Tennessee Ave.
5th Floor
Denver, CO 80224
Attn: Chief Executive Officer
Fax: (303) 376-7393


 

with a copy to:


 

Kendall, Koenig & Oelsner PC
1675 Broadway, Suite 750
Denver, CO 80202
Attn: Paul Koenig, Esq.
Fax: (303) 672-0101


or such other address or fax number as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date delivered personally
or by overnight delivery service or telecopied or, if mailed, five business days
after the date of mailing if received prior to 5 p.m. in the place of receipt
and such day is a business day in the place of receipt. Otherwise, any such
notice, request or communication shall be deemed not to have been received until
the next succeeding business day in the place of receipt.

     Section 9.2 Amendments; No Waivers.

     (a) Any provision of this Agreement with respect to transactions
contemplated hereby may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the Seller
and Purchaser; or in the case of a waiver, by the party against whom the waiver
is to be effective.

     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

     Section 9.3 Fees and Expenses. Subject to Section 2.2 above, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

     Section 9.4 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that Purchaser shall have the right
to assign this Agreement to an affiliate or assignee of Purchaser reasonably
acceptable to Seller and no other party hereto may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto, but any such transfer or assignment will not
relieve the appropriate party of its obligations hereunder.

15

--------------------------------------------------------------------------------


     Section 9.5 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof.

     Section 9.6 Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may be brought in any
federal or state court located in New York, New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 9.1 shall be deemed effective service of
process on such party. Each party hereto (including its affiliates, agents,
officers, directors and employees) hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

     Section 9.7 Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

     Section 9.8 Entire Agreement. This Agreement and the Exhibits and Schedules
hereto constitute the entire agreement between the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof.

     Section 9.9 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

     Section 9.10 Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any parties. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

16

--------------------------------------------------------------------------------


     Section 9.11 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.

     Section 9.12 Definition and Usage.

     For purposes of this Agreement:

     “Affiliate” means, with respect to any Person, any other Person, directly
or indirectly controlling, controlled by, or under common control with such
Person.

          “Environmental Law” shall mean any federal, state or local law,
statute, rule or regulation or the common law relating to the environment or
occupational health and safety, including any statute, regulation,
administrative decision or order pertaining to: (i) treatment, storage,
disposal, generation and transportation of industrial, toxic or hazardous
materials or substances or solid or hazardous waste; (ii) air, water and noise
pollution; (iii) groundwater and soil contamination; (iv) the release or
threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including emissions,
discharges, injections, spills, escapes or dumping of pollutants, contaminants
or chemicals; (v) the protection of wild life, marine life and wetlands,
including all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels and other closed receptacles;
(vii) health and safety of employees and other persons; and (viii)
manufacturing, processing, using, distributing, treating, storing, disposing,
transporting or handling of materials regulated under any law as pollutants,
contaminants, toxic or hazardous materials or substances or oil or petroleum
products or solid or hazardous waste. As used above, the terms “release” and
“environment” shall have the meaning set forth in the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(CERCLA).

          “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed, (b) all guaranties, endorsements and other contingent obligations,
whether or not the same are or should be reflected in the Seller’s balance sheet
or the notes thereto, except guaranties by endorsement of negotiable instruments
for deposit or collection in the ordinary course of business, and (c) the
present value of any lease payments under leases required to be capitalized in
accordance with GAAP.

          “Material Adverse Effect” means any effect or change that is or would
reasonably be expected to be materially adverse to the business, operations,
assets, condition (financial or otherwise) or results of operations of the
Seller and any of its subsidiaries, taken as a whole; other than as a result of
anything disclosed in the Disclosure Schedule or any change, effect, event or
occurrence relating to (i) the economy or securities markets of the United
States or any other region in general, (ii) this Agreement or the transactions
contemplated hereby or the announcement hereof, (iii) the Subsidiary Sale, or
the transactions contemplated thereby or the announcement thereof, (iv) the
mortgage banking or financial services industries in general, and not
specifically relating to the Seller or (v) a reduction in the trading price or
volume of Seller’s common stock.

17

--------------------------------------------------------------------------------


          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

          “Taxes” means any and all federal, state, local, foreign or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any taxing
authority, including, without limitation, taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth, and taxes or other charges in the
nature of excise, withholding, ad valorem or value added.

          Section 9.13 Expiration of Representations, Warranties and Covenants.
Except for the covenants set forth in Section 5.3 above and the indemnification
terms set forth in Section 6.8 above, all covenants, representations and
warranties set forth in this Agreement shall terminate and expire, and shall
cease to be of any force or effect, on the Closing Date, and all liability of
the parties hereto with respect to such covenants shall thereupon be
extinguished.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
































18

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, Purchaser and Seller have caused this Stock Purchase
Agreement to be executed as of as of the day and year first above written.

SELLER:

ENTRUST FINANCIAL SERVICES, INC.

By: ________________________________
Name: Jeff Rudolph
Title: Chief Executive Officer

PURCHASERS:   Portion of the Purchase Price and Shares     

                                        20%       ______________________________
Arnold P. Kling 

R&R BIOTECH PARTNERS, LLC                                          80%  


By: ________________________________


Name: ______________________________


Title: _____________________________


With respect to Section 6.8 only:

ENTRUST MORTGAGE, INC.

By: ________________________________


Name: ______________________________


Title: _____________________________


19

--------------------------------------------------------------------------------


EXHIBIT A

Seller Disclosure Schedules












































20

--------------------------------------------------------------------------------